DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated September 17, 2020 was submitted on November 20, 2020.  Claims 1, 4, 10, 11 and 16 were amended.  Claims 1-20 are currently pending.
The amendments to the claims have overcome the prior art rejections of claims 1-20 (¶¶ 10-39 of the Office Action) and these rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-20 have been made as detailed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “holding member” in claims 4, 11 and 16; “insertion portion of the pleating section” in claim 16; and “fixing insertion portion of the folding section” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification as performing the claimed function is as follows:
“holding member” – a body having an opening adapted to receive the distal end of the core metal member (FIGS. 4, 8 and 11, holding member #7), including an assisting shaft #201 having a cavity portion #207 adapted to receive the core member (FIGS. 14A-14C);

“fixing insertion portion of the folding section” – opening in a back plate of the folding section in which holding member can be inserted and fixed during folding (FIG. 8, [0073] of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a holding portion” in line 18.  The claim, however, previously recites a holding portion in line 5.  It is therefore unclear whether the second holding member is the same or different than the first.  For purposes of examination, the “holding portion” recited in line 18 is considered to refer back to the holding portion of line 5.  Claims 17-20 depend either directly or indirectly from claim 16 and are therefore also indefinite for the reasons set forth above with respect to claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yanes et al. (U.S. Patent Application Publication No. 2014/0319750 A1, cited in IDS submitted March 28, 2019) in view of Motsenbocker et al. (U.S. Patent Application Publication No. 2002/0163104 A1, cited in previous Office Action), Saab et al. (U.S. Patent Application Publication No. 2013/0197563 A1, cited in previous Office Action) and MSI (YouTube Video, “MSI FFS875s Long PTA Balloon Catheter Pleating & Folding, Wrapping & Fluting”, https://www.youtube.com/watch?v=9smmnWeoIUA, June 29, 2010).
Regarding claim 1, Yanes discloses a balloon wrapping apparatus for wrapping a balloon provided at a distal portion of an elongated shaft (Abstract, FIG. 1 of Yanes, apparatus for gripping a balloon catheter #10 during folding), the balloon wrapping apparatus comprising: a pleating section configured to form the balloon with wing shapes (FIG. 11 of Yanes, fluter system #34); a folding section configured to fold the wing shapes formed in the balloon along a circumferential direction ([0027] of Yanes, fluted balloon transferred to a wrapping station); a support base configured to support a portion other than the distal portion of the elongated shaft, and configured to make the distal portion of the elongated shaft insertable into the pleating section (FIG. 11 of Yanes, gripper #44 configured to allow distal end of catheter to be inserted 
Yanes does not specifically disclose that the support base is configured to make the distal portion of the elongated shaft insertable into the folding section.  Moreover, Yanes discloses transferring the fluted balloon to a wrapping station for folding ([0027] of Yanes) but does not specifically disclose that the support base configured to insert the distal end of the catheter into fluter #34 is also configured to insert the distal end of the catheter into the wrapping or folding station.  Motsenbocker, however, discloses a balloon catheter pleating and folding system including a pleating head assembly and a folding head assembly disposed on a base unit and a support member #181 configured to insert the distal end of the catheter into the pleating head assembly and folding head assembly (FIGS. 42-43, [0168] of Motsenbocker).  According to Motsenbocker, the pleating and folding system may be automated ([0171] of Motsenbocker).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to configure the gripper #44 of Yanes to transfer and insert the distal end of the catheter into the wrapping station as taught by Motsenbocker.  One of skill in the art would have been motivated to do so in order to allow automation of the pleating and wrapping process as taught by Motsenbocker ([0171] of Motsenbocker).  
Yanes does not specifically disclose that the core member (i.e., the guide wire) is made of metal.  Saab, however, discloses a mandrel for a balloon catheter wherein the mandrel is made of stainless steel ([0041] of Saab) or nitinol (a Ni-Ti alloy) ([0569] of Saab).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a stainless steel or nitinol guide wire as taught by Saab in the apparatus of Yanes.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  Yanes and Saab included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (i.e., the stainless steel or nitinol guide wire/mandrel of Saab would function as a guide wire in the apparatus of Yanes).  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Yanes also does not specifically disclose the holding base section having a groove-shaped placing portion configured to receive the elongated shaft and a holding portion configured to cover a part of the groove-shaped placing portion from above.  Motsenbocker, however, discloses a holding base section having a groove-shaped placing portion configured to receive the elongated shaft (FIG. 42, support member #181 having a groove on an upper surface thereof).  
Regarding claim 2, Yanes discloses that the elongated shaft is formed to have an inner tube and an outer tube disposed concentrically, with the inner tube extending to a proximal-side end portion of the elongated shaft (FIG. 1 of Yanes, inner lumen #12 forms inner tube and 
Regarding claim 3, Yanes discloses that the elongated shaft is formed to have an inner tube and an outer tube disposed concentrically (FIG. 1 of Yanes, inner lumen #12 forms inner tube and catheter #10 forms outer tube), with the inner tube having an opening portion that opens to outside of the outer tube at an intermediate position of the elongated shaft, and the proximal-side end portion of the core metal member is exposed to the outside of the elongated shaft through the opening portion of the inner tube (FIG. 12 of Yanes, guide wire #18 emerges from opening in catheter proximal to balloon at an intermediate portion).
Regarding claim 4, Yanes discloses that the distal end of the core member is fixed to a holding member (FIGS. 9 and 12 of Yanes, guidewire held by back gripper #40).  In addition, the holding portion of the modified apparatus would necessarily be configured to hold the elongated shaft in the groove shaped placing portion (FIG. 42 of Motsenbocker and MSI, catheter disposed in groove on support member #181 and held by holders; core member in catheter shaft would necessarily be fixed by holders).
Regarding claim 6, Yanes does not specifically disclose that the core metal member is formed in a curved shape in a state before insertion into the elongated shaft.  Saab, however, discloses a mandrel for a balloon catheter which has a flattened section and a curved distal end (FIG. 41C of Saab).  According to Saab, providing a mandrel having this shape allows the distal end of the catheter to be actively deflected thereby providing additional maneuverability ([0616] of Saab).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the mandrel of Saab as a guidewire in the apparatus of Yanes.  One of skill in the art would have been motivated to do so in order to allow 
Regarding claim 7, Saab discloses that the core metal member has a flat surface portion at a part of a circumferential surface of the core metal member (FIG. 41C of Saab, mandrel for a balloon catheter which has a flattened section and a curved distal end).  
Regarding claim 8, Yanes discloses that the core metal member has an elongated wire-like shape or a hollow shape (FIG. 12 of Yanes, guide wire #18 has an elongated wire shape; only one of the recited shapes is required).
Regarding claim 9, Saab discloses that the core metal member is made of stainless steel, Ni-Ti alloys, or tungsten ([0041] of Saab, stainless steel mandrel; [0569] of Saab, nitinol or Ni-Ti mandrel; claim only requires one of the recited materials).
Regarding claim 10, Yanes discloses a balloon wrapping apparatus for wrapping a balloon (Abstract, FIG. 1 of Yanes, apparatus for gripping a balloon catheter #10 during folding), the balloon wrapping apparatus comprising: an elongated shaft, the elongated shaft having an inner tube and an outer tube disposed concentrically (FIG. 1 of Yanes, balloon catheter #10 and inner lumen #12), with the inner tube having an opening portion that opens to outside of the 
Yanes does not specifically disclose that the support base is configured to make the distal portion of the elongated shaft insertable into the folding section.  Moreover, Yanes discloses transferring the fluted balloon to a wrapping station for folding ([0027] of Yanes) but does not specifically disclose that the support base configured to insert the distal end of the catheter into fluter #34 is also configured to insert the distal end of the catheter into the wrapping or folding station.  Motsenbocker, however, discloses a balloon catheter pleating and folding system including a pleating head assembly and a folding head assembly disposed on a base unit and a support member #181 configured to insert the distal end of the catheter into the pleating head assembly and folding head assembly (FIGS. 42-43, [0168] of Motsenbocker).  According to Motsenbocker, the pleating and folding system may be automated ([0171] of Motsenbocker).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to configure the gripper #44 of Yanes to transfer and insert the distal end of the catheter into the wrapping station as taught by Motsenbocker.  One of skill in the art would have been motivated to do so in order to allow automation of the pleating and wrapping process as taught by Motsenbocker ([0171] of Motsenbocker).  
Yanes does not specifically disclose that the core member (i.e., the guide wire) is made of metal.  Saab, however, discloses a mandrel for a balloon catheter wherein the mandrel is made of stainless steel ([0041] of Saab) or nitinol (a Ni-Ti alloy) ([0569] of Saab).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a stainless steel or nitinol guide wire as taught by Saab in the apparatus of Yanes.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 
Yanes also does not specifically disclose the holding base section having a groove-shaped placing portion configured to receive the elongated shaft and a holding portion configured to cover a part of the groove-shaped placing portion from above.  Motsenbocker, however, discloses a holding base section having a groove-shaped placing portion configured to receive the elongated shaft (FIG. 42, support member #181 having a groove on an upper surface thereof).  Motsenbocker also appears to disclose a holding portion configured to cover a part of the groove-shaped placing portion from above (FIG. 42, member disposed over groove on support member #181).  In addition, MSI discloses placing the shaft of a balloon catheter in a groove of a support member and covering the groove with a holding portion for insertion into pleating and folding heads (See attached screenshots at 0:20 and 0:54 of MSI).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a holding base section having a groove-shaped placing portion configured to receive the elongated shaft and a holding portion configured to cover a part of the groove-shaped placing portion from above in place of the front gripper in the modified apparatus since Motsenbocker 
Regarding claim 11, Yanes discloses that the core metal member has a length of at least twice a length of the balloon (FIG. 12 of Yanes, guide wire #18 more than twice the length of balloon) and that a distal end of the core member is fixed to a holding member (FIGS. 9 and 12 of Yanes, guidewire held by back gripper #40).  In addition, the holding portion of the modified apparatus would necessarily be configured to hold the elongated shaft in the groove shaped placing portion (FIG. 42 of Motsenbocker and MSI, catheter disposed in groove on support member #181 and held by holders; core member in catheter shaft would necessarily be fixed by holders).
Regarding claim 13, Yanes does not specifically disclose that the core metal member is formed in a curved shape in a state before insertion into the elongated shaft.  Saab, however, 
Regarding claim 14, Saab discloses that the core metal member has a flat surface portion at a part of a circumferential surface thereof (FIG. 41C of Saab, mandrel for a balloon catheter which has a flattened section and a curved distal end).  
Regarding claim 15, the core metal member has an elongated wire-like shape or a hollow shape from a metallic material (FIG. 12 of Yanes, guide wire #18 has an elongated wire shape; only one of the recited shapes is required).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yanes in view of Motsenbocker, Saab and MSI as applied to claims 1 and 10, respectively, above and Torrance et al. (U.S. Patent Application Publication No. 2011/0118660 A1, cited in previous Office Action).
Regarding claims 5 and 12, Yanes does not specifically disclose that the core metal member has an outside diameter equal to, or smaller by 0.01 mm to 0.1 mm than, an inside diameter of the inner tube of the elongated shaft.  Torrance, however, discloses a catheter assembly wherein the clearance between the guidewire and the internal surface of the guidewire lumen is 0.0015 to 0.0005 inches (0.0381 to 0.0127 mm) ([0062] of Torrance).  According to Torrance, this clearance restricts entry of blood, thrombus and other debris into the lumen and promotes maintenance of consistent and high aspiration pressures and volumes during operation ([0062] of Torrance).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the catheter of the modified apparatus with a clearance between the guidewire and the internal surface of the guidewire lumen of 0.0127 to 0.0381 mm as recited in Torrance.  One of skill in the art would have been motivated to do so in order to restrict entry of blood, thrombus and other debris into the lumen and/or to promote maintenance of consistent and high aspiration pressures and volumes during operation as taught by Torrance ([0062] of Torrance).
Allowable Subject Matter
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 16, the cited references do not teach or reasonably suggest a method as recited in claim 16 wherein a distal end of the core member inserted into a shaft of a balloon 
Response to Arguments
Applicant’s arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Yanes does not disclose or suggest the holding base section having a groove-shaped placing portion configured to receive the elongated shaft and a holding portion configured to cover a part of the groove-shaped placing portion from above, as recited in claims 1 and 10 (pg. 12, 1st full ¶ of the amendment).  Motsenbocker and MSI, however, are being relied upon to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746